Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fisher, J.), rendered October 13, 1987, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted of criminal sale of a controlled substance in the third degree primarily upon the testimony of the undercover police officer to whom he sold the controlled substance. Viewing the evidence in a light most favorable to the prosecution (People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant failed to object to the allegedly prejudicial effect of certain statements made during the prosecutor’s summation (see, CPL 470.05 [2]; People v Nuccie, 57 NY2d 818; People v Baldo, 107 AD2d 751). In any event, the defendant’s contentions are without merit (see, People v Martin, 112 AD2d 387; People v Lopez, 104 AD2d 904). The defendant’s argument that there was a pattern of improper questioning by the prosecutor is similarly not supported by the record and without merit. Brown, J. P., Kooper, Harwood and Rosenblatt, JJ., concur.